Lumpkin and Atkinson, JJ.
We concur in the judgment, but we do not think it necessary to decide whether parol authority is sufficieiit to authorize the filling in of blanks in a deed under seal, or to discuss the decision in the case of Ingram v. Little, 14 Ga. 173 (58 Am. D. 549), or other cases in which it has been cited or bearing on the same subject. Objection was made to the admission of the deed in evidence, on the ground that various things appeared on the face of it. There is nothing to show that in fact these things did appear on the face of it; but, on the contrary, a photograph of the deed contained in the brief of evidence fails to show that the names of the grantees were inserted after the deed was signed by the maker.. Accordingly the objection was properly oveiTuled.
*6Again, an amendment had been made to the defendants’ pleadings. After the evidence had closed, the defendants’ counsel said to the court: “I would like to know at this time what the court holds regarding the amendment.” The court answered that he struck all of the amendment except the attack on the deed of the administrator as being a forgery; but that he was going to hold, under the evidence, that it was not a forgery, and that he would instruct the jury that the deed was good, under the evidence, and not a forgery. Counsel stated that they desired to except to the statement of the court on the question of the deed not being a forgery, on the ground that it was an expression of opinion in the presence of the jury as to what had or had not been proved. The court immediately said: “I instruct the jury that it is not a forgery,” etc. This colloquy formed the basis of one of the grounds of the motion for new trial. There was no evidence authorizing any submission to the jury of the question as to whether the deed of the administrator was a forgery. Whether or not the authority given by, the administrator to the attorney, under which the latter inserted certain names in the deed as grantees, was sufficient in law to render the deed a perfect conveyance, there was no pretense that there was any forgery. There may have been a question of proper execution of the deed or proper authority to fill blanks, but this was a different question from whether the deed was a forgery.
Again, a bill of exceptions pendente lite was filed. One of the exceptions taken was that the court refused a certain written request to charge the jury. This requested charge began with these words: “If you find from the evidence that the deed from O. T. Montford, as administrator of Barnett Bostin, to the plaintiffs was a forgery, or that material portions of the deed was a forgery,” etc. A portion of this request referred to the filling in of names of grantees in a-deed after it had been signed; but, under the repeated rulings of this court, unless a requested charge as a whole be correct, the refusal of it would constitute no ground for a reversal. From what has been said above it is patent that this request, in large part, was based on an erroneous theory, and that it contained matter which it would have been palpable error to have given in charge. It has not been the practice of this court to take such requests and seek for some part of them upon which to base a ruling, and we do not think that it should be done now.
*7Under the evidence, the verdict could be supported regardless of the question of the sufficiency of the authority to fill up blanks in the deed.